Exhibit 10.1

 

2004 EQUITY COMPENSATION PLAN

 

EMPLOYEE

 

INCENTIVE STOCK OPTION

 

 

TERM SHEET

 

THIS AGREEMENT is made as of the Grant Date by and between Cephalon, Inc.
(“Company”) and Grantee.

 

RECITALS

 

A.                                   The Grantee has been granted an option to
purchase shares of the common stock of the Company under the Cephalon, Inc. 2004
Equity Compensation Plan (“Plan”).

 

B.                                     The option granted to the Grantee is
intended to be an incentive stock option (“ISO”), which is intended to satisfy
the requirements of Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”).

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                                       Grant of Option.

 

Subject to the terms and conditions set forth in this Agreement and the Plan,
the Company hereby grants to the Grantee, as of the Grant Date, a ISO to
purchase the number of shares of the common stock of the Company (“Option
Shares”) specified on the attached Notice of Grant of Stock Options (“Notice”),
at the exercise price per share set forth in the Notice.

 

This option shall become null and void unless the Grantee accepts this Agreement
by executing this Agreement in the space provided on the last page of the
Agreement and returning it to the Company.

 

2.                                       Option Term.

 

Unless sooner terminated in accordance with the provisions of the Plan or this
Agreement, this option will terminate at the close of business on the date
specified on the Notice, but in no event shall the option terminate later than
ten years from the Grant Date, (“Expiration Date”).

 

1

--------------------------------------------------------------------------------


 

3.                                       Option Nontransferable.

 

This option is not transferable or assignable by the Grantee other than by will
or by the laws of descent and distribution, and during the lifetime of the
Grantee, this option is exercisable only by the Grantee.

 

4.                                       Dates of Exercise.

 

The option will become exercisable with respect to the Option Shares covered by
the option according to the following four year exercisability schedule,
provided that the Grantee is employed by the Company on the applicable dates:

 

Date

 

Option Shares Becoming Exercisable

 

 

 

 

 

1st anniversary of Grant Date

 

25

%

2nd anniversary of Grant Date

 

25

%

3rd anniversary of Grant Date

 

25

%

4th anniversary of Grant Date

 

25

%

 

Exercisable installments may be exercised in whole or in part, and, to the
extent not exercised, will accumulate and be exercisable at any time on or
before the Expiration Date, unless the option terminates earlier in accordance
with the terms of this Agreement or the Plan.  The exercisability of the option
is cumulative, but shall not exceed 100% of the Option Shares.  If the foregoing
schedule would produce fractional Option Shares, the number of Option Shares for
which the option becomes exercisable shall be rounded down to the nearest whole
Option Share.

 

5.                                       Termination of Employment.

 

(a)                                  Should the Grantee cease to be an employee
of the Company or one of its subsidiaries (other than by reason of retirement
(as defined below), death, permanent disability (as defined below) or
termination for cause (as defined below)), this option will, solely to the
extent that it is exercisable immediately prior to such cessation of employee
status, remain exercisable during the three-month period following the date of
such cessation of employee status.  If, at the time of the Grantee’s
termination, he is unable to

 

2

--------------------------------------------------------------------------------


 

sell Option Shares (i) without liability under Section 16(b) of the Securities
Exchange Act of 1934, as amended (or any successor provision) (“Section 16(b)”)
or (ii) because he is in possession of material non-public information about the
Company (“Non-public Information”), then the three-month period referred to in
the preceding sentence shall not commence until the later of the first day that
the Grantee may sell Option Shares without liability under Section 16(b) or the
first day that the Grantee is not in possession of Non-public Information;
provided, however, that in no event will this option be exercisable at any time
after the Expiration Date.  Any portion of the option that is exercised after
the three-month period following the date of such cessation of employee status,
as permitted by the immediately preceding sentence, shall be a non-qualified
stock option.

 

(b)                                 Should the Grantee cease to be an employee
of the Company or one of its subsidiaries on account of retirement, this option
will, solely to the extent that it is exercisable immediately prior to such
cessation of employee status, remain exercisable until the Expiration Date.  The
Grantee will be deemed to cease to be an employee of the Company or one of its
subsidiaries on account of retirement if the Grantee resigns as an employee of
the Company or one of its subsidiaries on or after the Grantee attained age 55
and completed 10 years of service with the Company or one of its subsidiaries. 
Any portion of the option that is exercised after the three-month period
following the date of such cessation of employee status, as permitted by this
subparagraph (b), shall be a non-qualified stock option.

 

(c)                                  Should the Grantee become permanently
disabled and cease by reason thereof to be an employee of the Company or one of
its subsidiaries, this option will, solely to the extent that it is exercisable
immediately prior to such cessation of employee status, remain exercisable
during the one-year period following the date of such cessation of employee
status; provided, however, in no event will this option be exercisable at any
time after the Expiration Date.  The Grantee will be deemed to be permanently
disabled if the Grantee is, by reason of any medically determinable physical or
mental impairment expected to result in death or to be of continuous duration of
not less than one year, unable to engage in any substantial gainful employment.

 

(d)                                 Should the Grantee die while still an
employee of the Company or one of its subsidiaries, this stock option, to the
extent it is at the time

 

3

--------------------------------------------------------------------------------


 

outstanding under this Plan, shall automatically accelerate and become fully
exercisable as to all Option Shares subject to this option and shall remain
exercisable until the Expiration Date or earlier surrender of this option.  In
addition, if the Grantee dies during the three-month period referred to in
subparagraph (a) or during the one-year period referred to in subparagraph (c),
the option shall remain exercisable until the Expiration Date or earlier
surrender of this option.  The executors or administrators of estate or heirs or
legatees (as the case may be) will have the right to exercise this option,
during the remainder of the option term.

 

(e)                                  Should the Grantee’s employment be
terminated for cause (including, but not limited to, any act of dishonesty,
unethical conduct, willful misconduct, fraud or embezzlement, or any
unauthorized disclosure of confidential information or trade secrets), this
option will immediately terminate and cease to be exercisable when notice of
termination of employment is given.

 

(f)                                    Any portion of the option that is not
exercisable when the Grantee ceases to be an employee of the Company or one of
its subsidiaries shall immediately terminate.

 

6.                                       Designation as Incentive Stock Option.

 

(a)                                  This option is designated as an incentive
stock option within the meaning of Section 422 of the Code.  If the aggregate
fair market value of the Company’s stock on the date of the grant with respect
to which incentive stock options are exercisable for the first time by the
Grantee during any calendar year, under the Plan or any other stock option plan
of the Company or a parent or subsidiary, exceeds $100,000, then the option, as
to the excess, shall be treated as a nonqualified stock option that does not
meet the requirements of Section 422.  If and to the extent that the option
fails to qualify as an incentive stock option under the Code, the option shall
remain outstanding according to its terms as a nonqualified stock option.

 

(b)                                 The Grantee understands that favorable
incentive stock option tax treatment is available only if the option is
exercised while the Grantee is an employee of the Company or a parent or
subsidiary of the Company or within a period of time specified in the Code after
the Grantee ceases to be

 

4

--------------------------------------------------------------------------------


 

an employee.  The Grantee understands that the Grantee is responsible for the
income tax consequences of the option, and, among other tax consequences, the
Grantee understands that he may be subject to the alternative minimum tax under
the Code in the year in which the option is exercised.  The Grantee will consult
with his tax adviser regarding the tax consequences of the option.

 

(c)                                  The Grantee agrees that the Grantee shall
immediately notify the Company in writing if the Grantee sells or otherwise
disposes of any Option Shares acquired upon the exercise of the option and such
sale or other disposition occurs on or before the later of (i) two years after
the Grant Date or (ii) one year after the transfer of the shares upon the
exercise of the option.  The Grantee also agrees to provide the Company with any
information requested by the Company with respect to such sale or other
disposition.

 

7.                                       Privilege of Stock Ownership.

 

The holder of this option will have none of the rights of a stockholder with
respect to the Option Shares until such individual has exercised the option and
has been issued a stock certificate for the Option Shares.

 

8.                                       Manner of Exercising Option.

 

In order to exercise this option with respect to all or any part of the Option
Shares for which this option is at the time exercisable, the Grantee (or in the
case of exercise after the Grantee’s death, the Grantee’s executor,
administrator, heir or legatee, as the case may be) must take the following
actions:

 

(a)                                  Execute and deliver to the Senior Vice
President of & Chief Administrative Officer of the Company a stock purchase
agreement in substantially the form of Exhibit A to this Agreement (the
“Purchase Agreement”), specifying the number of Option Shares with respect to
which the option is being exercised;

 

(b)                                 Pay the aggregate exercise price for the
purchased shares as specified by the Committee in one or more of the following
alternative forms:  (i) full

 

5

--------------------------------------------------------------------------------


 

payment, in cash or by check payable to the Company’s order, in the amount of
the exercise price for the Option Shares being purchased; (ii) full payment in
shares of common stock of the Company held for at least six months and having an
aggregate fair market value on the day of exercise (as determined under the
terms of the Plan) equal to the exercise price for the Option Shares being
purchased; (iii) a combination of shares of common stock of the Company held for
at least six months and valued at fair market value on the day of exercise (as
determined under the terms of the Plan) and cash or check payable to the
Company’s order, equal in the aggregate to the exercise price for the Option
Shares being purchased; or (iv) to the extent permitted by applicable law, by
such other method as the Committee may approve; and

 

(c)                                  Furnish the Company with appropriate
documentation that the person or persons exercising the option, if other than
the Grantee, have the right to exercise this option.

 

9.                                       Certain Company Transactions.

 

(a)                                  “Change of Control” shall mean a change in
ownership or control of the Company effected through either of the following
transactions: (i) the direct or indirect acquisition by any person or related
group of persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended) of securities possessing more than thirty
percent (30%) of the combined voting power of the Company’s outstanding
securities pursuant to a tender or exchange offer made directly to the Company’s
stockholders which the Board of Directors (“Board”) does not recommend such
stockholders to accept; or (ii)  a change in the composition of the Board over a
period of twenty-four (24) months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either: (1) have been Board
members continuously since the beginning of such period, or (2) have been
elected or nominated for election as Board members during such period by at
least a majority of the Board members described in clause (1) who were still in
office at the time such election or nomination was approved by the Board.

 

6

--------------------------------------------------------------------------------


 

(b)                                 “Corporate Transaction”            shall
mean either of the following stockholder-approved transactions to which the
Company is a party:  (i) a merger or consolidation in which securities
possessing more than fifty percent (50%) of the combined voting power of the
Company’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transaction, or (ii) the sale, transfer or other disposition of more than 75% of
the Company’s assets in a single or related series of transactions.

 

(c)                                  “Involuntary Termination” shall mean the
termination of the service of the Grantee which occurs by reason of (i) such
individual’s involuntary dismissal or discharge by the Company or the successor
thereto for reasons other than Misconduct (as defined below), or (ii) such
individual’s voluntary resignation, in either case following: (a) a change in
the Grantee’s position with the Company or the successor thereto which
materially reduces the Grantee’s level of responsibility, (b) a reduction in the
Grantee’s level of compensation (including base salary, significant fringe
benefits or any non-discretionary and objective-standard incentive payment or
bonus award) by more than ten percent (10%) in the aggregate or (c) a relocation
of the Grantee’s place of employment by more than fifty (50) miles, only if such
change, reduction or relocation is effected by the Company or the successor
thereto without the Grantee’s consent.  For purposes of this definition, the
term “Misconduct” means the commission of any act of fraud, embezzlement or
dishonesty by the Grantee, any unauthorized use or disclosure by such individual
of confidential information or trade secrets of the Company or its successor, or
any other intentional misconduct by such individual adversely affecting the
business or affairs of the Company or its successor in a material manner.  The
foregoing definition shall not be deemed to be inclusive of all the acts or
omissions which the Company or its successor may consider as grounds for the
dismissal or discharge of the Grantee.

 

(d)                                 Except as described below, in the event of
any Corporate Transaction, this option, to the extent it is at the time
outstanding under the Plan, shall automatically accelerate so that this option
shall, immediately prior to the specified effective date for such Corporate
Transaction, become fully exercisable with respect to the total number of Option
Shares subject to the option and may be exercised for all or any portion of such
shares as

 

7

--------------------------------------------------------------------------------


 

fully-exercisable shares.  However, the exercisability shall not so accelerate
if and to the extent:  (i) such option is, in connection with such Corporate
Transaction, either to be assumed by the successor corporation or parent thereof
or replaced with a stock option for shares of the capital stock of the successor
corporation or parent thereof having comparable value and terms, (ii) such
option is to be replaced with a cash incentive option or award of the successor
corporation which preserves the option spread value existing at the time of such
Corporate Transaction and provides for subsequent payout in accordance with the
same terms and conditions of the option, (iii) such option is to be replaced by
a grant under another incentive program which the Committee determines is
reasonably equivalent in value, or (iv) the acceleration of the exercisability
period under the option is subject to other limitations imposed by the Committee
at the time of the Grant.  The determination of comparability under clauses (i),
(ii) or (iii) above shall be made by the Committee, and its determination shall
be final, binding and conclusive.

 

(e)                                  Upon the Grantee’s cessation of service by
reason of an Involuntary Termination within thirty-six (36) months after a
Corporate Transaction in which the Grantee’s outstanding options are assumed or
replaced pursuant to clauses (d) (i), (ii) or (iii) above, each such option
under clause (i) shall automatically accelerate and become fully exercisable and
all restrictions applicable to such grants shall lapse, with respect to the
total number of shares of stock at the time subject to such option and the cash
incentive program under clause (ii) or other incentive program under clause
(iii) shall become fully vested.  In addition, upon the Grantee’s cessation of
service by reason of an Involuntary Termination within 36 months after a Change
of Control, the option will automatically accelerate and become fully
exercisable with respect to the total number of Option Shares at the time
subject to the option.  The option as so accelerated shall remain exercisable
until the earlier of the Expiration Date or the expiration of the one (1)-year
period measured from the date of such Involuntary Termination.

 

(f)                                    Immediately following the consummation of
a Corporate Transaction, this option shall terminate and cease to remain
outstanding, except to the extent assumed by the successor corporation or its
parent company.

 

8

--------------------------------------------------------------------------------


 

10.                                 Compliance with Laws and Regulations.

 

(a)                                  The exercise of this option and the
issuance of Option Shares upon such exercise is subject to compliance by the
Company and the Grantee with all applicable requirements of law relating thereto
and with all applicable regulations of any stock exchange on which shares of the
Company’s common stock may be listed at the time of such exercise and issuance.

 

(b)                                 In connection with the exercise of this
option, the Grantee will execute and deliver to the Company such representations
in writing as may be requested by the Company so that it may comply with the
applicable requirements of federal and state securities laws.

 

11.                                 Liability of Company.

 

(a)                                  If the Option Shares exceed, as of the
Grant Date, the number of shares that may without shareholder approval be issued
under the Plan, then this option will be void with respect to such excess shares
unless shareholder approval of an amendment sufficiently increasing the number
of shares issuable under the Plan is obtained in accordance with the provisions
of the Plan.

 

(b)                                 The inability of the Company to obtain
approval from any regulatory body having authority deemed by the Company to be
necessary to the lawful issuance and sale of any common stock pursuant to this
option will relieve the Company of any liability with respect to the
non-issuance or sale of the common stock as to which such approval is not
obtained.

 

12.                                 No Employment Contract.

 

Nothing in this Agreement, the Notice or in the Plan confers upon the Grantee
any right to continue in the employ of the Company (or any subsidiary) or
interferes with or restricts in any way the rights of the Company (or any
subsidiary), which are hereby expressly reserved, to discharge the Grantee at
any time for any reason or no reason, with or without cause.  Except to the
extent the terms of any employment contract between the Company (or any
subsidiary) and the Grantee may expressly provide otherwise, neither the Company
nor any of its subsidiaries is under

 

9

--------------------------------------------------------------------------------


 

any obligation to continue the employment of the Grantee for any period of
specified duration.

 

13.                                 Notices.

 

Any notice required to be given or delivered to the Company under the terms of
this Agreement will be in writing and addressed to the Company in care of its
Senior Vice President & Chief Administrative Officer at its corporate office at
41 Moores Road, Frazer, Pennsylvania, 19355.  Any notice required to be given or
delivered to the Grantee will be in writing and addressed to the Grantee at the
address provided on the notice of grant or such other address provided in
writing by the Grantee to the Company.  All notices will be deemed to have been
given or delivered upon personal delivery or upon deposit in the U.S. mail,
postage prepaid and properly addressed to the party to be notified.

 

14.                                 Construction.

 

This Agreement, the Notice and the option evidenced hereby are made and granted
pursuant to the Plan and are in all respects limited by and subject to the
express terms and provisions of the Plan.

 

Capitalized terms not otherwise defined herein that are defined in the Plan
shall have the meaning specified in the Plan.  All decisions of the Committee
with respect to any question or issue arising under the Plan or this Agreement
will be conclusive and binding on all persons having an interest in this option.

 

15.                                 Governing Law.

 

The interpretation, performance and enforcement of this Agreement will be
governed by the laws of the Commonwealth of Pennsylvania.

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Cephalon has caused this Agreement to be executed in
duplicate on its behalf by its duly authorized officer and the Grantee has also
executed this Agreement in duplicate.

 

 

For Cephalon, Inc.

 

 

 

 

[g187501kei001.jpg]

 

 

 

 

Date:

 

 

I hereby accept the option described in this Agreement and the Notice, and I
agree to be bound by the terms of the Plan, this Agreement and the Notice.  I
hereby further agree that all of the decisions and determinations of the
Committee shall be final and binding.

 

 

 

Grantee:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Date:

 

 

11

--------------------------------------------------------------------------------